EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Adam Kiedrowski on February 17, 2022.

The application has been amended as follows:  
7.            (Currently Amended) A medical device comprising:               a handpiece;               a locking ring that is separable from the handpiece, the locking ring including an inner passageway configured to receive a portion of the handpiece therethrough;               an adaptor configured to be connectable to the handpiece, the adaptor extending from a proximal end to a distal end along a longitudinal adaptor axis and having a slot and lock screw arrangement, the slot and lock screw arrangement including a linear slot extending in a direction generally parallel to the longitudinal adaptor axis and a lock screw configured to slide toward the distal end of the adaptor and toward the proximal end of the adaptor along the slot to adjust a longitudinal position of the lock screw; and               an extension tube configured to be partially received within the adaptor, the extension tube configured to partially receive a drive shaft of a working member,

Allowable Subject Matter
Claims 1-16, 18, and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SI MING KU/Primary Examiner, Art Unit 3775